         Case 1:19-cr-00651-LTS Document 715
                                         721 Filed 06/16/21
                                                   06/17/21 Page 1 of 1

                          Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                            MARTIN E. ADAMS
NEW YORK, NY 10006                                                       KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                             WWW.AMCMLAW.COM


                                                                                 June 16, 2021

VIA ECF

Hon. Laura Taylor Swain
United States District Court Judge                       MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York NY 10007-1312

Re: United States v. Nikolaos Limberatos, 19 Cr. 651 (LTS) – Request for adjournment
    of June 21, 2021, court conference

Dear Judge Swain:

We write to request that Your Honor adjourn the June 21, 2021, status conference in this
matter for approximately 30-days to provide additional time for reviewing discovery
produced by the Government and engaging in discussions with the Government about
a pretrial disposition. Further, we consent to the exclusion from the Speedy Trial Act
calculation of time from June 21, 2021, until the new conference date. The Government
does not object to this request. Accordingly, we request a 30-day adjournment of the
June 21, 2021, court conference.


Regards,                                 The foregoing request for an adjournment is granted. The next
                                         pretrial conference is hereby scheduled for July 19, 2021 at
         /s/                             12:00pm. The parties shall notify Chambers by email on or
                                         before July 6, 2021 as to whether they request to proceed
Karloff C. Commissiong, Esq.             remotely or in person. The Court finds pursuant to 18 USC
Carlos M. Santiago, Esq.                 section 3161(h)(7)(A) that the ends of justice served by an
                                         exclusion of the time from today's date through July 19, 2021,
cc:    AUSA Robert B. Sobelman           outweigh the best interests of the public and the defendant in a
                                         speedy trial for the reasons stated above. Docket entry 715 is
       AUSA Elizabeth A. Hanft
                                         resolved.
       AUSA Daniel M. Loss
                                         SO ORDERED.
       AUSA Samuel P. Rothschild
                                         6/17/2021
                                         /s/ Laura Taylor Swain, Chief USDJ
